DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramsey US 3,272,181.
Regarding claim 1, Ramsey discloses a water dispenser actuating device comprising an actuator (48, 52, 53) configured for selectively coupling to a water dispenser such that the actuator is operationally coupled to a flow valve (Ramsey, Figure 5) of the water dispenser wherein the actuator is configured for being selectively actuated by at least one of a user and an animal via application of a downward 
Regarding claim 12, Ramsey further discloses a water dispenser actuating device and water dispenser combination comprising: a water dispenser (Ramsey, Figure 1); an actuator (48, 52, 53) coupled the water dispenser, the actuator being operationally coupled to a flow valve (Ramsey, Figure 5) of the water dispenser wherein the actuator is configured for being selectively actuated by at least one of a user and an animal via application of a downward force to the actuator for actuating the flow valve such that water flows to a bowl (14) of the water dispenser.

Allowable Subject Matter
Claim 13 is allowed.
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses a water dispenser actuating device with an actuator coupled to a flow .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642